Woods, J.,
delivered the opinion of the court.
After the prosecution had proved the commission of the felony charged, to wit, the larceny of the two promissory notes set out and described in the indictment, the prisoner offered to show ‘ ‘ that the notes specified in the indictment were not collectible by law, on account of the insolvency of the makers and (their) refusal to pay the notes, and therefore that they are worthless, or, at least, under the value of twenty-five dollars,” but, the state objecting to the introduction of this evidence, the court declined to permit the same to go to the jury. This ruling of the court is assigned for error by counsel for the defendant. The action of the court was so manifestly correct that it is only necessary to quote § 1176, code of 1892, viz.: ‘ ‘ If any person shall steal any bond, covenant, note, bank bill, bill of exchange, draft, order, receipt, or other evidence of debt, or chose in action, or any public security issued by the United States, or any state, or any instrument whereby any demand, right, or obligation shall be created, increased, released, extinguished, or diminished, the money due thereon, or secured thereby and remaining unsatisfied, or which, in any event, might be collected thereon, or the property transferred or affected thereby, as the case may be, shall be deemed the value of the article stolen, without further proof thereof.”
The offer of defendant was not to show that no money was due on the notes, or that no money was secured by the notes and remained unsatisfied, or that money, in any event, might not be collected on the notes proved to have been stolen. The statute was designed to relieve the state from the burden of proving the actual value of bonds, bills, notes, etc., by making the face value to be deemed the real value, without further *375proof. It surely was never before thought that two insolvent debtors, who had refused to pay their indebtedness, might steal the evidence of their indebtedness and successfully plead insolvency and a refusal to pay in justification of the larceny. We discover no error in the charges given for the state, unless, indeed, instruction three is too favorable to the accused, but of this the defendant cannot complain.

Affirmed.